Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 1 of 14 PageID# 248


         r-***UNDER SEAL***


     1                        UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
     2                            ALEXANDRIA DIVISION


     3


  4       UNITED STATES OF AMERICA,          Criminal Action No.

 5                     versus                l;19-dm-50


 6       JOHN DOE 2010R03793,

 7                             Defendant.    September 11, 2019

 8
                      The above-entitled Show Cause Hearing was heard
 9       by the Honorable Anthony J. Trenga, United States District
         Judge.
10
                                APPEARANCES
11
         FOR THE GOVERNMENT:            GORDON KROMBERG, AUSA
12                                      THOMAS TRAXLER, AUSA
                                        KELEN DWYER, AUSA
13                                      United States Attorney*s Office
                                        2100 Jamieson Avenue
14                                      Alexandria, VA 22314

15       FOR THE DEFENDANT:             JEFFREY ZIMMERMAN, Esq.
                                        108 N. Alfred Street
16                                      Alexandria, VA 22314

17                                      SUSAN KELLMAN, Esq.
                                        Law Office of Susan G. Kellman
18                                      25 Eighth Avenue
                                        Brooklyn, NY 11217
19
                                        SARAH KUNSTLER, Esq.
20                                      Law Office of Sarah Kunstler
                                        315 Flatbush Avenue #103
21                                      Brooklyn, NY 11217

22
         OFFICIAL COURT REPORTER:       MS. TONIA M. HARRIS, RPR
23                                      United States District Court
                                       Eastern District of Virginia
24                                     401 Courthouse Square, Fifth Floor
                                       Alexandria, VA 22314
25



                                      -Tonia M. Harris OCRr-USDC/EDVA 703-646-1438

                          EASTERN DISTRICT OF VIRGINIA
    Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 2 of 14 PageID# 249

             —-k k k
                       UNDER SEAL***


         1                   THE COURT:     All right.    That motion will be granted

         2    and they'll will be admitted pro hac.

      3                      MR. ZIMMERMAN:    Thank you. Judge.

      4                      THE COURT:     All right.   We're here on Mr. Hammond's

      5       motion for a no-show cause why the Government's writ summoning

      6       testimony and this Court's immunity compulsion order shall not

     7        be quashed, stayed, or vacated.

     8                       I've reviewed the filing as well as the Government's

     9       response.        Let me please hear further from counsel.

    10                       Ms. Kellman.


    11                       MS. KUNSTLER:    Thank you. Your Honor.        This is

    12       Ms. Kunstler.        First of all, I wanted to move the Court to

    13       appoint Mr. Zimmerman under 2102020.             This Court has the

    14       authority to make discretionary appointments under the CJA for

    15       a person charged with civil or criminal contempt to state his

    16       loss of liberty.

    17                       I understand we're not at that posture yet.

    18                       THE COURT:    Right.

    19                      MS. KELLMAN:     And hopefully will not be.

    20                      MS. KUNSTLER:     Right, right.

    21                      MS. KELLMAN:     But I — you know, it's also under

    22       (c).       I think that was little (b).       Under (c), I think, it's

    23       also a witness before the grand jury. Court, Congress, or

    24       federal agency that this Court has authority to,appoint

    25       counsel to.

(
                                                Tonia M'. Harris OCR-USDC/EDVA 703-646-1438 -J
                                   EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 3 of 14 PageID# 250


         r-***UNDER SEAL***
                                                                                 c




     1                Here, despite asking for it repeatedly, we still

     2    don't have the writ that has brought him here.         You know with

     3    respect —

     4                MS. KUNSTLER:   And Judge, just to be a little more

 5        specific, if we might, in terms of the Government's argument

 6        about eleventh hour maneuvering, I discussed, on more than one

 7       occasion, with government counsel the fact that we were having

 8       difficulty just getting through to the jail where Mr. Hammond

 9       was housed.    And in fact, the U.S. Attorney represented to me

10       that the marshals, U.S. marshals, were having similar

11       difficulties that nobody was answering the phone at the jail.

12                  We also were given an e-mail address and nobody

13       responded to our e-mail.     So we've made diligent efforts to

14       reach our client.    And when we finally reached him and told

15       him that we would reach out to the government and see what we

16       could figure out, that's when he told us about RDAP.          We

17       reached out to the Government and we were in the process, I

18       thought, of trying to arrange to have this interview in

19       Memphis so that our client would not be prejudiced and be

20       taken out of the RDAP program, which essentially means he'll

21       do another, you know, eight to eleven months, I think, in

22       prison.   And it was during the time we're having these

23       discussions that our client was moved.

24                 The last I had heard was the marshals couldn't even


25       get through to the jail so serve the writ.       And then our


                                      ^Tonia M. Harris OCR-USDC/EDVA 703-646-1438-J

                           EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 4 of 14 PageID# 251

          -k-kie
                   UNDER SEAL***


     1    here pursuant to a different document, which we haven't seen,

     2    and so, therefore, making arguments about it somewhat blind.

     3    But to the extent this document was a document produced under

     4    18, U.S.C., 3621, we cited in our brief that the legislative

     5    history concerning 621 makes it clear that the purpose of that

 6        statute was only to simplify the administration of the prison

 1        system, and not to alter the authority.

 8                       So therefore, the same necessity applied — should

 9       apply to this writ we have not seen, as does the writ for

10       habeas corpus.        There is nothing — the government cites talks

11       about the broad powers, the broad investigative powers, but

12       nothing they have cited contravenes that authority — that

13       statutory authority.

14                       Now, the Government has said, and I agree, that they

15       have not had a fulsome opportunity to respond to our brief,

16       nor have they explained the compelling urgency for

17       Mr. Hammond's appearance to be before the 6th of September

18       sitting of this grand jury rather than the October sitting of

19       this grand jury.

20                      I don't think that this Court — I don't think that

21       the government has made compelling or sufficient arguments,

22       but I think they should have time to.         We should have time to

23       respond to those arguments.       And this issue — these are

24       serious issues involving serious due process rights that

25       deserve to be briefed, fully briefed and heard.           The


                                        -Tonia M. Harris OCR-USDC/EDVA 703-646-1438 -1

                               EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 5 of 14 PageID# 252


         -***UNDER SEAL***


     1              Ms. Kunstler:     And actually — this is Sarah

     2    Kunstler again.    That's not accurate, I should say.           Jeremy

     3    was never able to call us.

     4              MS. KELLMAN:     He couldn't call us.

 5                  MS. KUNSTLER:     He — he, you know — we received an

 6        e-mail over CorrLinks that he had been — which is not

 7       attorney-client privilege notification — mode of

 8       communication, and not a way we can comfortably communicate

 9       with our client.    So we essentially got an e-mail that they

10       were — they had asked him to pack up.

11                 So we never had — we were never able to have a

12       second conversation with him at all until this Monday when we

13       met with him at the jail.

14                 THE COURT:      All right.      Anything else?

15                 MS. KELLM2\N:     Could we have just one minute. Judge?

16                 THE COURT:      Yes.


17                 (A pause in the proceedings.)

18                 MS. KUNSTLER:     The Government has also — this is


19       Sarah Kunstler again — Your Honor, the government has also

20       argued that we need to establish abuse of the grand jury

21       process before they should be required to establish necessity.

22       Again, without citing any authority for that and why

23       28, U.S.C., 2241 does not apply here.

24                 But despite, you know, despite that, we have made a

25       strong showing of abuse and our showing of abuse here is based


                                          ^Tonia M. Harris OCR-USDC/EDVA 703-646-1438   J
                            EASTERN DISTRICT OF VIRGINIA
    Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 6 of 14 PageID# 253


              -***UNDER SEAL***
                                                                                    11
         1               MS. KELLMAN:    Your Honor, Susan Kellman, I

         2    apologize, but we lost just Mr. Kromberg's — the last thing

         3    we heard him say —

         4              THE COURT:     Ms. Kellman, why don't you hold off.

     5        I'll give you an opportunity to respond after Mr. Kromberg is

     6        done.


     7                  MS. KELLMAN:    Okay.

     8                  THE COURT:   Okay.    Mr. Kromberg.

     9                  MR. KROMBERG:    Thank you. Your Honor.       That same

    10       case, R. Enterprises, said that the law presumes, absent a

    11       strong showing to the contrary, that a grand jury acts within

    12       the legitimate scope of its authority.       And that's happened ,

    13       here.
r
    14                  The witnesses — the witness talks about oh, the.law

    15       of writs, and they cite it case after case in their brief

    16       about defendants seeking to writ state prisoners into their

    17       case to testify at trial.     That's very different from what we

    18       have here and not least because there's no writ in this case,

    19       no writ.

    20                  A writ is an order of a Court.       There's no writ.

    21       There is a request signed by one of my supervisors in the U.S.

    22       Attorney's Office to the marshal service saying please bring

    23       prisoner Jeremy Hammond to the Alexandria jail.         So that's

    24       what we have.   It's not a writ.    It's a piece of paper with

    25       internal DOJ document, "please bring a prisoner."         It has

(
                                           Tonia M. Harris OCR-USDC/EDVA 703-646-1438

                              EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 7 of 14 PageID# 254


          -***UNDER SEAL***
                                                                                   13

     1    us he's not going to talk to us."         And through whatever the

     2    circumstances were that did not happen.

     3             c But we, the government, have bent over backwards,

     4    and we've done as much as we can to make this happen with the

     5    minimal intrusion into the witness's circumstances as

     6    possible.    Whatever has happened between the defense attorneys

 7        and the jail, I don't know.       It didn't work out.       We've tried

 8       to get this, we scheduled it for grand jury appearance, for

 9       September 9th, excuse me, September 10th.           And Ms. Kellman

10       said, "I can't make it September 10th."           I said, "Okay, we'll

11       do it September 11th."        And then on last week I said, "Well if

12       you can't make it September 11th, we can postpone it until

13       September 12th, but let's just get it done.            And if you don't

14       want to go to the grand jury, let's meet in the conference

15       room and let's do it.        But there's no reason to delay things.

16       Let's just do it."

17                    THE COURT:   How long 'do you anticipate your

18       questioning would be?        I know it's difficult to be completely

19       precise, but —

20                    MR. KROMBERG:    Right.

21                    THE COURT:   — do you have a general sense of how

22       long your questioning would be?

23                    MR. KROMBERG:    A couple of hours. Judge.       I reserved

24       two hours before the grand jury.         But, of course, as you

25       pointed out, it depends if the witness is fulsome and comes


                                         -Tonia M. Harris OCR-USDC/EDVA 703-646-1438->

                            EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 8 of 14 PageID# 255


         -***UNDER SEAL***
                                                                               15

     1              And in that case there was a subpoena and so there

     2    was something for the parties to challenge.

  3                 THE COURT:    All right.   Anything else on this?

  4                 All right.    I've reviewed — I've reviewed the

 5       motion.


 6                 MS. KELLMAN:     And they can't show necessity so all

 7       they can say is we don't have to show necessity.         And the

 8       other thing is that without having an opportunity for the

 9       Court to hear us on the issue of whether or not there's really

10       is any necessity, we didn't have a chance to respond to a

11       subpoena or to the order.     And there are multiple things that

12       we would respond to —

13                 (Telephone disconnection.)

14                 THE COURT:.    Did we get cut off?    Hello,    We lost the

15       connection.


16                 MS..KELLMAN:     — the jail before we had an

17       opportunity to talk to them.     And once he was in, you know,

18       FCI arena or Oklahoma we had no ability to talk to him until

19       he got to Virginia.     So I just think the case is, under the

20       circumstances here, are very, very different from

21       R. Enterprises.

22                 The other thing is the government has never, not

23       even today, said to the Court why tomorrow is the — is

24       absolutely necessary when this is a grand jury that's been

25       sitting for months and months and sits again in October, when


                                      Tonia M, Harris OCR-USDC/EDVA 703-646-1438-J

                           EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 9 of 14 PageID# 256


          -***UNDER SEAL*^*
                                                                             17
     1 I of counsel.
     2              In assessing the motion, let me first really comment

     3    on some of the basic, settled propositions that guide the

     4    Court's assessment of Mr. Hammond's motion.

     5              The grand jury may compel testimony of witnesses as

     6    it considers appropriate in its operation generally and is

     7    unrestrained by technical procedural or evidentiary rules in

 8 I governing the conduct of criminal trials.
                    However, the investigative powers of grand juries

10 j are not unlimited and a grand jury is not licensed to engage
11       in arbitrary inquiry nor may they select targets of

12       investigation out of malice with an intent to harass.

13                 Here, however, the law presumes, absent a strong

14       showing to the contrary, that the grand jury acts within a

15       legitimate scope of its authority, and the compulsion of

16       testimony before the grand jury is presumed to be reasonable,.

17       and the burden of showing unreasonableness must be on the

IB       recipient who seeks to avoid its compliance.

19                 Where an order to testify before a grand jury is

20       challenged on relevancy grounds, the motion to quash must be

21       denied unless the district determines that there is no

22       reasonable possibility that the testimony will produce

23       information relevant to the general subject of the grand .

24       juries investigation.

25                 And in that regard, the grand jury is entitled to


                                   -Tonia M. Harris OCR-USDC/EDVA 703-646-1438-J

                          EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 10 of 14 PageID# 257


         -***UNDER SEAL***
                                                                               19

     1    produced the body that required jurisdiction for that purpose.

     2                Here, however, the custody of Mr. Hainmond is already

     3    with the attorney general of the United States.        Mr. Hammond

     4    was already within that custody and not some third party, such

  5       as a state authority and all that was required was an

  6      administrative order requiring his transfer from one facility
           I                                             !

  7      to another.


  8                   Mr. Hammond has also been served with and has

  9      received the benefit of an order requiring his testimony,

 10      which is akin to a subpoena when the Court issued its immunity

 11      order, which requires Mr. Hammond to testify fully,

12       completely, and truthfully before the grand jury with immunity

13       with respect to such testimony.     Procedurally, the Court

14       concludes that Mr. Hammond has received all the process to

15       which he was entitled to as well as all the information

16       pertaining to the entry of those orders.

17                    I read from the filings that Mr. Hammond argues that

18       the order to testify shall be quashed because it's not

19       necessary.    But a grand jury has broad investigative powers to

20       determine whether a crime has been committed and who committed

21       it and its function is to inquire into the information that

22       might possibly bear on its investigation.

23                 The witness called before the grand jury is not

24       entitled to interfere with the course of the grand jury's

25       inquiry or to insert objections based on the witnesses own


                                      ^Tonia M. Harris OCR-USDC/EDVA 703-646-1438

                            EASTERN DISTRICT OF VIRGINIA
    Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 11 of 14 PageID# 258


          r-***UNDER SEAL***
                                                                                      21

      1    Hammond is ordered to testify before the grand jury on

      2    Thursday, September 12th.

      3               All right.     Is there anything further?

      4               MR. KROMBERG:. Judge, may. we have a moment to

      5   confer?


      6               THE COURT:     Yes.


      7               (Counsel confers.)

      8               MR. KROMBERG:     So, Judge, it's possible that we're

      9   going to be — need to be back before you tomorrow, because I

     10   think it's an open question what the witness is going to do at

     11   this point.

     12               MR. ZIMMERMAN:        Judge, if I might?

    13                THE COURT:     Yes.
f
    14                MR. ZIMMERMAN:    Susan and Sarah, are you there?

    15                MS. KELLMAN:     Yes.     And I apologize, but we did not

    16    hear the question.

    17                The sound goes in and out from time to time.              We did

    18    not hear Mr. Kromberg's question.

    19                MR. ZIMMERMAN:    Judge —

    20                THE COURT:   Mr. Kromberg raised the— I believe he

    21    said it was an open issue whether Mr. Hammond would in fact

    22    testify tomorrow and that we may need to be back here

    23    tomorrow.


    24                MR. ZIMMERMAN:    I think if I might. Judge, at this

    25    point —


                               :            ^Tonia M, Harris OCR-USDC/EDVA 703-646-1438 d

                            EASTERN DISTRICT OF VIRGINIA
     Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 12 of 14 PageID# 259


                -***UNDER SEAL***
                                                                                       23

          1 I               MR. KROMBERG:   That will be fine,. Judge.       What I
          2     suggest is — as you recall from the last time we had — when

          3     the witness did not actually appear before the grand jury,

          4     because that seems, under the circumstances, where the witness

          5     already says they're not going to testify that might be a

          6     waste.


       7                   If Mr. Zimmerman, Ms. Kellman, and Ms. Kunstler say
       8        that at least at this point in September 2019 the witness is

       9        not going to testify, then perhaps we can come up here, at the

      10        Court's direction of the time, the Court could ask the

     11         witness:   Are you refusing to testify?      If the witness says,

     12         Yes, I refuse to testify, then we don't have to go before the

/    13         grand jury at all.
V.
     14                    Our grand jury time is scheduled tomorrow for

     15       2 o'clock.


     16                    If the witness is going to testify, that's great.

     17       That's ideal.     But I would not like to have the situation

     18       occur where we don't come before you until after some time

     19       after 2 o'clock, the grand jury is dismissed for the day, they

     20       don't come back until October, and then the witness says. Oh,

     21       okay, I'll testify; because, that puts us in the position of

     22       having to wait until October for something that we believe

     23       needs to be done now.


     24                    So I guess what I'm asking you is we need to be

(    25       before you — if the answer is the witness is not going to

                                            -Tonia M. Harris GCR-USDC/EDVA 703-646-1438 -1

                                 EASTERN DISTRICT OF VIRGINIA
        Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 13 of 14 PageID# 260


                 -***UNDER SEAL***
                                                                                      25
             1 j posture where he wants to fully and fairly consider whether
             2    he's going to testify and he wants to do it, you know, with

             3    the lawyers that he's had for seven years.

             4              And so we would submit to the Court that it makes

             5    sense to schedule the grand jury for October, and then the

             6    Government and the defense can start engaging in these

          7      discussions and we can do it with Ms. Kellman and

          8 I Ms. Kunstler.

                           THE COURT:   Mr. Kromberg, what kind of — what's the

        10 I time importance —
        11                 (Telephone disconnection.)

        12                 MR, KROMBERG:   The reason that we were moving the

        13       way we're moving is that we — we have time constraints on us
(
        14       that we're not at liberty to describe with a witness here.          If

        15       it's appropriate, if the Court is interested, we can explain,

        16       but we believe it needs to be done in September, which was why

        17       we didn't agree to postpone it until January, as Ms. Kellman

        18       first asked, and we have not agreed to postpone until October.

        19                 If the witness declines to testify tomorrow, it's

        20       true, then the next opportunity won't be until the second week

        21       in October.   We hope that doesn't happen.     We hope that, as

        22       the Court says, he testifies and we get him out of here and he

        23       goes back to where he came from.

        24                 THE COURT:   All right.

    .   25                MR. KROMBERG:    Thank you.


                                            -Tonia M. Harris OCR-USDC/EDVA 703-646-1438-J
                                  EASTERN DISTRICT OF VIRGINIA
Case 1:19-dm-00050-AJT Document 28 Filed 11/18/19 Page 14 of 14 PageID# 261


           *UNDER SEAL***
                                                                                 27

     1   submitted a letter to the Court asking the Court to waive the

     2   $75 filing fee for the pro hac vice.

     3                THE COURT:   All right.    I'll do that.

     4                MR. ZIMMERMAN:    Okay.   Thank you. Judge.

  5                   THE COURT:   All right.    Anything else?

  6                   MR. KROMBERG:    No, Your Honor.

  7                   THE COURT:   All right.   Thank you.     Court will stand

  8      in recess.


  9


 10                     (Proceedings adjourned at 4:37 p.m.)

 11


 12


 13


 14


15


16


17


18


19


20


21


22


23


24


25



                                       -Tonia M. Harris OCR-USDC/EDVA 703-646-1438-i

                           EASTERN DISTRICT OF VIRGINIA
